Title: To George Washington from George Clinton, 20 March 1794
From: Clinton, George
To: Washington, George


          
            Sir
            Albany [N.Y.] 20th March 1794.
          
          I conceive it to be my duty to communicate for your Information the Copy of a Speech
            made to me this Morning by Colo. Louis Cook, who with four other Indians of the Villages
            of St Regis is now at this Place; and also a Copy of a Speech,
            of Lord Dorchester to the Chiefs of the Seven Villages or Nations of lower Canada—The
            latter I this Moment received inclosed in a Confidential Letter from a Gentleman, in
            Vermont, and I believe the Authenticity of it may be relied on.
            I am with the highest Esteem and Respect Your Most Obedient Servant
          
            Geo: Clinton
          
        